DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 10 recites the limitation "the aperture" in line 8 and line 13, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
Claim 18 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  It appears that claim 18 should depend from claim 16 and not claim 6.  Please correct.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-6, 9-10, 12, 14-15, 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Schaefer (PGPub 20050108838).
Schaefer teaches a member for mounting a toothbrush head to an electric toothbrush, the member comprising a base (11; figure 6) having an opening for receiving a drive shaft (2) of an electric toothbrush.  There is a coupling section (11; figure 5), wherein the coupling section comprises a cylindrical sidewall (figure 5, cylindrical shape) that surround a cavity (figure 5, circular middle opening) for receiving the drive shaft, and a spring (35) that is positioned within the cylindrical sidewall and also positioned to, when in operation, transfer vibration from the drive shaft to the toothbrush head.  
With regards to claim 3, the spring comprises a curved base from which two sides extend.  
With regards to claim 5, the two sides are flush (figure 4) with an aperture (51, 52, 38) into which the spring is inserted.
With regards to claim 6, the cylindrical sidewall further comprises an aperture (51, 52, 38), and the spring is positioned in the aperture.
With regards to claim 9, the spring is held in place by friction fit in the aperture (there is a friction fit between the two surfaces shown below in the figure; between the side wall of the coupling member and the side wall of the toothbrush head).
With regards to claim 10, Schaefer teaches toothbrush head for an electric toothbrush comprising a brush (12) with a bristle tray with a plurality of bristles (50).   There is a coupling member that comprises a base (11; figure 6) having an opening for receiving a drive shaft of an electric toothbrush.  A coupling section extends from the base and comprises a cylindrical sidewall (figure 5, cylindrical shape) that surround a cavity (figure 5, circular middle opening) for receiving the drive shaft, and a spring (35) that is positioned within the cylindrical sidewall and also positioned to, when in operation, transfer vibration from the drive shaft to the toothbrush head.  
With regards to claim 12, the spring comprises a curved base from which two sides extend.  
With regards to claim 14, the two sides are flush (figure 4) with an aperture (51, 52, 38) into which the spring is inserted.
With regards to claim 15, the cylindrical sidewall further comprises an aperture (51, 52, 38), and the spring is positioned in the aperture.
With regards to claim 18, the spring is held in place by friction fit in the aperture (there is a friction fit between the two surfaces shown below in the figure; between the side wall of the coupling member and the side wall of the toothbrush head).


    PNG
    media_image1.png
    304
    524
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 4, 7-8, 11, 13, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (‘838) in view of CA 2841901.  
Schaefer teaches all the essential elements of the claimed invention including a spring having a curved base from which two sides extend (see figure above) (claim 4, 7, 13 and 16).  The two sides of the spring are flush (figure 4) with the aperture (51, 52, 38) (claim 8 and 17).  Schaefer however fails to teach that the spring is made from metal (claim 2, 4, 7, 11, 13 and 16).  CA ‘901 teaches a spring that can be made of metal or plastic (page 11, lines 1-4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schaefer so that the spring is made from metal as taught by CA ‘901 since it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723